DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 10/30/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 	The abstract of the disclosure is objected to because of the legal phraseology term “means” on lines 2, 5 and 7.
Claim Objections
3. 	Claims 1, 4 - 7, 9 and 11 are objected to because of the following informalities:  The following lack antecedent basis:  	In claim 1, line 2, “the steering wheel”, line 10, “the driver” and “the steering wheel”, line 11, “the upper part” and line 15, “the steering wheel”. 	In claim 4, line 2, “the steering” and line 3, “the steering wheel”. 	In claim 5, lines 3 and 4, “the required non-measured variables and the required non-measurable variables”. 	In claim 6, line 2, “the driver” and line 3, “the steering wheel”. 	In claim 7, line 2, “the steering wheel”. 	In claim 9, lines 2 and 3, “the steering wheel”.  	In claim 11, lines 3 and 4, “the required non-measured variables and the required non-measurable variables”. 	Appropriate corrections are required.                                       Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1 – 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (DE102007039332, hereinafter Yin – See IDS dated 10/30/19) in view of Kreis et al. (DE102009028647, hereinafter Kreis – See IDS dated 10/30/19).
 	Regarding claim 1, Yin discloses a method and apparatus comprising modeling at least one part of a steering system of the motor vehicle using a mathematical model (See Pg. 2, lines 33 – 39 and Pg. 3, lines 8 – 11), determining a rotation angle of a lower end and/or an upper end of a torsion bar of the steering system (See Pg. 3, lines 37 – 44), determining a torque acting on the torsion bar using a measuring device, estimating a sum of a torque with which a driver acts on a steering wheel and a counter-torque generated by friction in an upper part of the steering system using a filter, and estimating the counter-torque and using the estimated sum of the torque and the counter-torque to determine whether the driver's hands are on the steering wheel (See Pg. 3, lines 8 – 11 and Pg. 5, lines 1 – 19). 	Yin fails to disclose estimating a sum of a torque with which a driver acts on a steering wheel and a counter-torque generated by friction in an upper part of the steering system using a Kalman Filter. 	However, Kreis discloses a method and apparatus comprising a function block that is designed as a Kalman filter for estimating torque (See Pg. 4, lines 24 – 28).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yin according to the teachings of Kreis for the purpose of, advantageously recognizing the operating state of a steering wheel in a vehicle to determine whether or not a driver has at least one hand on the steering wheel or has both hands taken from the steering wheel (See Kreis, (Pg. 1, lines 9 – 12).
 	Regarding claim 2, in Yin, the entire system is modeled using the mathematical model (See Pg. 2, lines 33 – 47 and Pg. 4, lines 8 – 13). 	Regarding claim 3, in Yin, the upper part of the steering system is modeled using the mathematical model and the upper part comprises a steering wheel, a steering column with the torsion bar and the measuring device (See Pg. 2, lines 33 – 47 and Pg. 4, lines 8 – 13, See Fig. 1). 	Regarding claim 4, in Yin, the steering wheel is modeled using the mathematical model (See Pg. 2, lines 33 – 47 and Pg. 4, lines 8 – 13). 	Regarding claim 5, in Yin, an observer 8 is designed based on the mathematical model, wherein the observer determines variables (See Pg. 2, lines 33 – 47 and Pg. 5, lines 3 – 11).
 	Regarding claim 6, in Yin, the torque with which the driver acts on the steering wheel is determined from the difference between the estimated sum of the torques and the estimated counter-torque (See Pg. 5, lines 3 – 11).   	Regarding claim 7, in Yin, a state of the steering wheel is modeled by means of a linear state model (See Pg. 2, lines 42 – 43 and Pg. 4, lines 8 – 13)
 	Regarding claim 8, in Yin, the measuring device 4 determines the torque acting on the torsion bar from a relative angle between an upper end and the lower end of the torsion bar (See Pg. 3, lines 8 – 11). 	Regarding claim 9, in Yin, a rotational angle of the steering wheel is measured (See Pg. 3, lines 37 – 44).   	Regarding claim 10, in Yin, the measuring device measures the rotation angle of the lower end and/or the upper end of the torsion bar (See Pg. 3, lines 37 – 44).  	Regarding claim 13, in Yin, the counter-torque is estimated by means of a non-linear friction model or a non-linear adaptive friction model (See Pg. 2, lines 33 – 39, Pg. 4, lines 8 – 13 and Pg. 8, lines 8 – 13).  
 	Regarding claim 14, in Yin, a neural network is used to determine the counter-torque (See Pg. 3, lines 37 – 44 and Pg. 4, lines 22 – 42).   7. 	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin and Kreis, as applied to claim 1 above, and further in view of Kluge (2012/0191266).
 	Regarding claim 11, in Yin, an observer 8 is designed based on the mathematical model, wherein the observer determines variables (See Pg. 2, lines 33 – 47 and Pg. 5, lines 3 – 11).
 	Yin and Kreis fail to disclose that the upper part of the steering system is modeled as a mass with a spring and at least one damping element in the mathematical model.   	However, Kluge discloses an apparatus comprising a steering system model 1 that is a spring/mass oscillator (See Pg. 3, Para. 0021 and Pg. 4, Para. 0027).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yin and Kreis according to the teachings of Kluge for the purpose of, advantageously providing an analytical model since this type of model enables the determination of a profile of an estimated steering system signal (See Kluge, Pg. 4, Para. 0027). 	Regarding claim 12, Yin and Kreis fail to disclose that the modeled part of the steering system is modeled as a mass in the mathematical model.  
 	However, Kluge discloses an apparatus comprising a steering system model 1 that is a spring/mass oscillator (See Pg. 3, Para. 0021 and Pg. 4, Para. 0027).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yin and Kreis according to the teachings of Kluge for the purpose of, advantageously providing an analytical model since this type of model enables the determination of a profile of an estimated steering system signal (See Kluge, Pg. 4, Para. 0027).                                                       Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9. 	Farshizadeh et al. (2020/0140007) disclose a method for detecting the presence of hands on the steering wheel.  	Farshizadeh et al. (2021/0171094) disclose a method for position control for a steering system. 	
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/3/22